UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-6378
ROBERT LEE YOUNG, JR.,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 David C. Norton, District Judge.
                  (CR-97-278, CA-99-3358-2-18)

                  Submitted: September 29, 2000

                      Decided: November 21, 2000

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Robert Lee Young, Jr., Appellant Pro Se. Bruce Howe Hendricks,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. YOUNG
                              OPINION

PER CURIAM:

   Robert L. Young appeals from the denial of his 28 U.S.C.A. § 2255
(West Supp. 2000) motion. On appeal, he raises thirteen claims, three
of which were presented to the district court but never addressed.
First, Young challenges the district court’s implicit denial of his
motion to recuse. Second, Young asserts that hearsay was improperly
admitted at his suppression hearing. Third, Young contends that offi-
cers improperly executed a search warrant at his home by seizing fire-
arms, when the warrant only specified drugs and drug paraphernalia.

   In the district court, Young asked that both Magistrate Judge Carr
and Judge Norton recuse themselves. The basis for Young’s request
was that, in Judge Carr’s recommendation regarding the suppression
motion, he had allegedly improperly stated the facts concerning the
actions of police officers before forcibly entering Young’s home.
Young also alleged that Judge Norton erroneously adopted Judge
Carr’s recommendation.

   A judge should disqualify himself in any proceeding in which his
impartiality might reasonably be questioned. See 28 U.S.C. § 455
(1994). Disqualification is required under § 455 if a reasonable fac-
tual basis exists for doubting the judge’s impartiality. See United
States v. Glick, 946 F.2d 335, 336-37 (4th Cir. 1991). A judge is not
disqualified because of familiarity with the facts of a case stemming
from his judicial conduct in presiding over an earlier proceeding. The
nature of the bias must be personal rather than judicial. See In re
Beard, 811 F.2d 818, 827 (4th Cir. 1987).

   The ground stated by Young did not warrant recusal by either
judge. As required by Beard, the allegation of judicial bias must
derive from an extra-judicial source. Young’s dissatisfaction with the
results of his previous case cannot warrant disqualification. Young
presented no evidence that the judges’ actions were intentional or per-
sonal or even that the disputed facts were material to the court’s deci-
sion. Accordingly, the district court’s implicit denial of Young’s
recusal motion was not error.
                        UNITED STATES v. YOUNG                           3
   Young next claims that the magistrate judge erred by admitting an
affidavit from the officer who applied for the search warrant into evi-
dence at the suppression hearing. Young asserts that this violated his
right to cross-examination. However, the right of confrontation does
not apply to the same extent at pretrial suppression hearings as it does
at trial. In an analogous context, the Supreme Court has declared that
a defendant is not deprived of his Sixth Amendment right to confron-
tation at a pretrial hearing where the arresting officers testified as to
what eye-witness informants told them about the defendant’s activi-
ties. See McCray v. Illinois, 386 U.S. 300, 312-13 (1967). Because
there is no basis on which to distinguish McCray, which involved the
hearsay statements of an informant, from the instant case, involving
the hearsay statements of an arresting officer, we hold that Young was
not denied his right to confrontation.

   Young next challenges the execution of the search warrant, alleg-
ing that, although the warrant only particularized drugs and drug para-
phernalia, the officers seized guns and ammunition. A loaded gun was
found in plain view on the bed in the room where Young was hiding
in the closet. Other guns and ammunition were found in Young’s
home, although it is not clear where exactly the items were found.

   In order to justify a warrantless seizure under the plain view doc-
trine, three conditions must be met. First, the seizing officer must be
lawfully present on the premises. Second, the officer must have a law-
ful right of access to the object itself. Third, the object’s incriminating
character must be immediately apparent. See United States v. Wells,
98 F.3d 808, 809-10 (4th Cir. 1996). We find that all three prongs
have been met in this case. First, the officers were lawfully on the
premises pursuant to a search warrant. Second, they were lawfully
searching for drugs, and there is no allegation that the officers
searched in places that could not have contained drugs. Third, fire-
arms kept in close proximity to drugs are inherently incriminating.
Accordingly, the search warrant was properly executed.

   We have carefully reviewed Young’s remaining claims on appeal,
as well as the record and the district court’s opinion, and we find no
reversible error. Accordingly, we deny a certificate of appealability
and dismiss Young’s appeal of the remaining claims on the reasoning
of the district court. See United States v. Young, Nos. CR-97-278;
4                    UNITED STATES v. YOUNG
CA-99-3358-2-18 (D.S.C. Feb. 24, 2000). We deny Young’s motion
for oral argument, because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                      DISMISSED